COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS
                                  §
CITY OF SOCORRO, TEXAS,
                                  §
                Appellant,                   No. 08-14-00295-CV
                                  §
v.                                                Appeal from
                                  §
SAMUEL CAMPOS, MANUEL COBOS,                 120th District Court
LETICIA DURAN, GLORIA ELMOR,      §
ISELA ENCERRADO, ARTURO                    of El Paso County, Texas
GALINDO, PATRICIA GARDEA,         §
DARIO GARDUNO, OBED                         (TC # 2013DCV4546)
GONZALEZ, GABRIEL GTIERREZ,       §
RENE HERNANDEZ, MYRA
HERNANDEZ, CONCEPCION             §
JIMENEZ, MANUEL JUAREZ,
LORENZO LARA, ENRIQUETA           §
LOPEZ, LUIS LOPEZ, GLORIA
LUCERO-VASQUEZ, GRACE             §
MADRID, OSCAR MARTINEZ,
RAQUEL MARTINEZ, YOLANDA          §
MENDEZ, ALBERT ORTIZ, LYDIA
ORTIZ, MARYBEL ORTIZ, IRMA        §
SANCHEZ, RAMON SANCHEZ,           §
DAVID SAUCEDO, SANDRA
SAUCEDO, ROSALIA SILVA,           §
HORTENCIA VASQUEZ-SANCHEZ,
MARIA TERRAZAS, DAVID CASIO,      §
AS THE REPRESENTATIVE OF THE
ESTATE OF AURORA ZARAGOZA,        §

                Appellees.        §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.          We further order that

Appellees recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF SEPTEMBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment




                                                2